Case 4:18-cr-00722-BGM Document 54-1 Filed 08/31/19 Page 1 of 4

 
i

 

Case 4:18-cr-00722-BGM Document 54-1 Filed 08/31/19 Page 2 of 4

ao, ee

DEPARTMENT OF THE ARMY
U.S. ARMY INSTALLATION MANAGEMENT COMMAND
HEADQUARTERS, UNITED STATES ARMY GARRISON, FORT HUACHUCA
DIRECTORATE OF EMERGENCY SERVICES
FORT HUACHUCA, AZ 85613-7001

IMHU-ES 18 September 2018

MEMORANDUM FOR Mr. William J.-Fisher Jr., Police Officer, GS-0083-05, US Army
Garrison, Directorate of Emergency Services, Fort Huachuca, AZ

SUBJECT: Termination During Probationary Period

+, This memorandum serves as official notice that you will be terminated during your
probationary period from your position and from the Federal Service. | am initiating this action
in accordance with Title 5, Code of Federal Regulations (CFR), Part 315. The effective date of
your separation is 21 September 2018.

2. On 11 December 2017, you were appointed to a Competitive Service position. This
appointment was subject to the completion of a two-year probationary period, which was
intended to provide management with the opportunity to observe your performance and
conduct in order to determine whether or not you should be retained for continued employment
within the Federal service. Based on my review, | determined that you have not demonstrated
fitness for continued employment.

3. Your termination during your probationary period is based on various conduct viclations
which have been addressed fo you on many occasions:

a. You have failed to follow policies and guidelines set forth as a civilian police officer;
b. You have consistently disobeyed supervisory instructions; and
c. You have conducted yourself with inappropriate behavior in public.

As a police officer you are held to the highest of standards and are expected to conduct
yourself in a professional manner at all times while complying with laws, rules and instructions.

4, Your termination during the probationary period is to promote the efficiency of the Federal
service. A copy of the Notification of Personnel Action (Standard Form 50) documenting this
action will be forwarded to you.

5. This action is not grievable and can only be appealed to the U.S. Merit Systems Protection
Board (MSPB) within thirly (30) calendar days of the effective date of this action if you allege
that your termination was based on marital status or partisan political affiliation. Should you do
so, you may also raise issues of discrimination on the basis of race, color, religion, sex,
national origin, age, physical or mental disability, genetic information, and or reprisal for prior
protected Equal Employment Opportunity (EEO) activity. Any such appeal to MSPB must be

ocond2
Case 4:18-cr-00722-BGM Document 54-1 Filed 08/31/19 Page 3 of 4

ao, Pos

IMRU-ES
SUBJECT: Termination During Probationary Period

sent to Merit Systems Protection Board, Denver Field Office, 165 South Union Bivd., Suite
318, Lakewood CO 80228-2211. You may alse file electronically at httos://e-appeal.mspb.gov.

6. ff you believe.this action was based on your race, color, religion, sex, national origin, age,
physical or mental disability, genetic information, and/or in reprisal for protected Equal!
Employment Opportunity (EEO) activity, you may file a complaint with the Equal Employment
Opportunity Office. An EEO complaint must be filed within 45 days of the effective date of this
action. You may contact the Fort Huachuca Equal Employment Opportunity Office at (620)
533-2028. Any complaint of discrimination will be processed in accordance with Equal
Employment Opportunity Commission regulations found at Title 29, Code of Federal
Regulations, Part 1674.

7. linecessary, you may contact Ms. Karen Minton at the Ft. Huachuca Civilian Personnel
Advisory Center, (520) 533-1045 or karen.d.minton.civ@mail.mil, for technical assistance in
understanding your rights in this matter.

8. 1 request that you sign and date the acknowledgement portion of this memorandum. Your
acknowledgement of receipt does not constitute agreement with its contents, nor forfeits any of
the rights mentioned herein. Please note that refusal fo acknowledge receipt in no way affects

the validity of this action.

GREGORY S. DAVIDSON
Supervisory Police Officer

 

I HEREBY ACKNOWLEDGE RECEIPT OF
THE ORIGINAL COPY OF THIS LETTER.

 

SIGNATURE DATE

 

 

 

000003
Case 4:18-cr-00722-BGM Document 54-1 Filed 08/31/19 Page 4 of 4

a.

DEPARTMENT OF THE ARMY
US ARMY INSTALLATION MANAGEMENT COMMAND =~
HEADQUARTERS, UNITED STATES ARMY GARRISON, FORT HUACHUCA
FORT HUACHUCA, ARIZONA 85613-7012

 

IMHU-ES 2 July 2018

MEMORANDUM FOR Record

SUBJECT: Fisher William J., Directorate or Emergency Services, Fort Huachuca, Az. 85613

1. This MER is intended to streamline and document concerns as it relatés to William Fisher.

a. On 1 April 2018 you received a written letter of concem regarding your overzealous of
enforcing traffic laws on post. . .

b. On 13 June you received a verbal counseling referencing leaving the dispatch in the
vehicle and key not readily available for maintenance purposes.

c. On 14 June you received a counseling regarding “over time” and disregarding a .
supervisor’s consultation (LT Davidson).

d. 16 June [ directed Det. Swarts to conduct an investigation in regards to your traffic stop
of an individual not wearing his seatbelt. However probable cause existed to initiate a

a traffic stop for the seatbelt violation under FT Huachuca Reg. 190-5, it is not under ARS
C 28-909.C. It is not common practice to initiate such a traffic stop under the Arizona
Revised Statute.

e. On 29 June, as it relates to social media; Self-Promotion; using rank, job, and/or
responsibilities in order to promote oneself online (social media) for personal or financial
gain is not appropriate. Such actions can damage the image of the Army and an
individual command. Personal credibility is essential for law enforcement, but because of
his actions on social media, he has shed a negative perception of our department in the

- social network community. /

f. On 8 Aug 2018, received a report of unprofessional behavior as it relates to hugging a
female dispatcher, which prompts inappropriate conversations referencing marital
problems.

2. Point of contact is the undersigned at 520-533-3332 or adrian.d.galindo.civ@mail.mil.

Adrian D. Galindo
DES Operations Officer

oaoo08
